DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 13, 18, 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The claims have been amended to recite that the surface area of the hollow silica nanosphere is smaller than 300 m2/g and arguments indicate that support for the amendments are found in Fig. 1B, Fig. 2 and para. [0031] of the specification.  Support for the surface area 2/g does not appear to be present.  Fig. 1B does not readily recite any sizes of surface area.  Fig. 2 shows relative pressure to volume adsorption, but it is not clear why or how this would provide support for a surface area that is less than 300 m2/g and para. [0031] indicates that a hollow silica nanosphere with a surface area of 231.2  m2/g was determined by adsorption-desorption.  This information would provide support for a surface area of 231.2 m2/g, but does not support the more broadly claimed “smaller than 300 m2/g, which would encompass anything from 299.9 – 000.1 m2/g.  
What applicants refer to as references 1 and 2 (Please note that this is not the appropriate format for having references considered – references should be submitted on an IDS) appear to have been submitted to provide support for the limitation that diameter of the first targets and diameter of the second targets are larger than the pores sizes of the plurality of pores.  This is only material to claim 18, as none of the other claims are limited to a catalase and superoxide dismutase.  However, this limitation is viewed as being supported by the disclosure as it can be summarized as the first and second targets have a diameter that keeps them from escaping the nanospace through a pore, which is clearly supported by applicants’ disclosure. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1, 12, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Nano Today, 2009) in view of Tang et al. (Advanced Materials, 2012) and Yeh et al. (Langmuir, 2006), all cited in previous Office Action.
Lee et al. teach mesoporous silica carriers that provide a uniform pore system and restricted nanospaces for enzyme immobilization, where two or more different enzymes may be encapsulated to perform parallel or sequential catalytic reactions (p. 166,1st col., 2nd full para.; p. 176, "Future perspectives"). Lee et al. further teach that mesoporous materials for encapsulating enzymes may be in the form of spherical cages that have a 5-30 nm pore** (“nanospace” in applicants’ claims) diameter (p. 167, Table 1, "SBA-16") and that pore** size may be tuned to the enzyme encapsulation to establish a size match where the enzyme fits inside the mesoporous structure, does not leach out and is stable, (p. 172, Fig. 5). (**Please note that Lee et al. appears to use the term "pore" more broadly, encompassing what applicants term as nanospace, and sometimes also nanochannel and pore. 
Lee et al. teaches that additional measures may be taken during manufacturing of the mesoporous carrier to reduce the likelihood of enzyme leakage from the mesoporous structure (p. 171, “Stability enhancement”; p. 172, Fig. 5). Lee et al. further teach that multiple enzyme system can increase the catalytic efficiency (keeping diffusion distances small between the enzymes, enabling the product of one enzyme to be readily accessible to a second, downstream enzyme), (p. 174-175, "Multiple enzymes"). Lee et al. teach the claimed arrangement of a target (enzymes) entrapped in a nanospace, where a plurality of nanochannels connect the nanospace to a plurality of pores. (Fig. 6, specifically 6a):

    PNG
    media_image1.png
    255
    337
    media_image1.png
    Greyscale


Lee et al. do not teach mesoporous carriers that have one nanospace (instead of a plurality). Lee et al. is silent about whether HSN having a uniform particle sizes, the surface area of the nanosphere, and the nanochannel (“pore”) size of the plurality of pores.
Tang et al. teach methods of generating HSN having a spherical particle form with uniform particles, (p. 1508, Fig. 4; p. 1509, Fig. 5F; p. 1510, Fig. 6C). Tang et al. further teach that the nanoparticles are "simple, scalable, cost-effective, and controllable" to fabricate, (p.1504, 2nd col., last 3 sentences). Tang teach that ordered mesoporous silica nanoparticles can be adjusted and tuned, based on the understanding of sol-gel chemistry and variety of surfactants available for use, allowing rational design and control of size, morphology, pore size and pore structure, (p. 1505,1st col. "2.1. Ordered Mesoporous Silica (OMS)). Tang further teaches that in biomedical applications, "precise control over particle size, shape, pore size, and 
Yeh et al. teach hollow silica spheres with a mesostructured shells which can be synthesized such that ordered nanochannels with a direction and length can be modified and hollow silica spheres ("one nanospace") with mesoporous shells ( with a plurality of pores), (p. 6, para, bridging 1st and 2nd cols.; pgs. 7-8, bridging para.. Fig. 2; p. 9,1st col., last para.)
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the two or more encapsulated, different enzymes mesoporous hollow nanospheres and to have optimized the fabrication procedure to incorporate uniform particle sizes, a single nanospace for the encapsulated enzymes, the claimed surface area, and athe claimed pore size because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating the claimed parameters in the compositions taught by Lee et al. would have led to predictable results with a reasonable expectation of success because Lee et al. provide the basic teaching - co-encapsulation of enzymes; Tang et al. teach that mesoporous silica hollow silica nanospheres are optimizable to the point of having precise control over particle size and morphology, including nanospace size, pore size and surface area; and Yeh et al. teach the synthesis of nanochannels, hollow silica spheres having one nanospace and a plurality of pores.
With respect to dependent claim 12, Lee et al. teach the co-encapsulated enzymes, including cholesterol oxidase (COD) and horseradish peroxidase (HRP), chloroperoxidase 
With respect to claim 37, Lee et al. teach the enzymes can be grafted to the mesoporous structure with amine groups, (p. 167-168, "Grafting (post-synthesis modification)"; p. 168, Fig. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. (Nano Today, 2009) Tang et al. (Advanced Materials 2012) and Yeh et al. (Langmuir, 2006) as applied to claims 1,12, 37 above, and further in view of Louzao et al. (Biomacromolecules, 2013).
Lee et al. does not teach first and second targets that are different enzymes that catalyze scavenger free radical cascade reactions.
Louzao et al. teach encapsulation of two enzymes that participate in the natural cascade reaction to regulate ROS levels - superoxide dismutase (SOD) and catalase (CAT) -in polymersomes (p. 2365, para, bridging 1st and 2nd col.). Louzao et al. teach encapsulation of these two cascade reaction enzymes as a means for developing therapeutic compositions. (p. 2364, 2nd col., 1st full para.).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified teachings of the mesoporous encapsulated enzymes taught by Lee et al. to incorporate the claimed enzymes which are involved in scavenging free radicals because it would have been obvious to substitute one known element for another to obtain predictable results. Substituting the claimed enzymes as taught by Louzao et al. for, .
Claims 18 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee et al. (Nano Today, 2009), Tang et al. (Advanced Materials 2012) Yeh et al. (Langmuir, 2006), and Louzao et al. (Biomacromolecules, 2013) as applied to claim 13 above, and further in view of Kabanov et al. (U.S. Patent No. 2010/0291065) and Breana et al. (Methods in Molecular Biology, 2013).
Lee et al. does not teach co-encapsulated enzymes that are grafted with polyethyleneimine, nor specifically catalase and superoxide dismutase.
Louzao et al. teach co-encapsulation of superoxide dismutase (SOD) and catalase (CAT), (p. 2365, para, bridging 1st and 2nd col.), as a means for developing therapeutic compositions, (p. 2364, 2nd col., 1st full para.).
Kabanov et al. teach that catalase can be immobilized by reacting it with polyethyleneimine cationic block copolymer, (para. [0150]).
Breana et al. teach that polyethyleneimine is commonly used to immobilize enzymes, as it allows for modulation of the interactions between the protein (enzyme) and matrix, thereby enabling optimization, (p. 25,1st para.).
.
Response to Arguments
Applicant's arguments filed Jan. 12, 2021 have been fully considered but they are not persuasive. 
Applicants have amended the claims to delete previous limitations that were found to be lacking written description support, but incorporated a new limitation (“the surface area of the hollow silica nanosphere is smaller than 300 m2/g”) that is not supported by the original disclosure.

This is not found persuasive because, as explained and clarified above, Lee’s “pore” should not be viewed as being synonymous with applicants’ use of “pore”; rather Lee’s pore parallels what applicants refer to as “nanospace”. Additionally, Lee explicitly teaches that their  pore** size may be tuned to the enzyme encapsulation to establish a size match where the enzyme fits inside the mesoporous structure, does not leach out and is stable, (p. 172, Fig. 5).  The Office Action also admits that Lee et al. does not teach mesoporous carriers that have one nanospace (instead of a plurality).  
Applicants assert that the amended claims recite a hollow nanosphere with a silica shell and one nanospace inside the silica shell.  
This is not found persuasive because it is admitted that the Lee reference is deficient in these limitations, but the Tang references teaches that ordered silica nanoparticles can be adjusted and tuned, based on the understanding of sol-gel chemistry and variety of surfactants available for use, allowing rational design and control of size, morphology, pore size and pore structure, as "precise control over particle size, shape, pore size, and pore geometry is very important," and the particle size and morphology can be controlled with simple optimization steps enable precise control of the resulting structure.  
If applicants believe that they have parameters (supported by the disclosure) that fall outside of the realm of Tang’s disclosure of optimization of nanospheres, then those parameters need to be claimed (e.g. if the parameters are optimized to enable the presence of SOD and catalase in a manner that increases efficiency, then SOD and catalase would need to be present in the claims) with the argument of why the prima facie case of obviousness is rebutted – that is that a specific parameter could be not be optimized or that an unexpected benefit results from the change.  The art teaches that changes can be made to account for better functioning of the nanospheres – which explicitly includes keeping enzymes trapped in the nanospace so they can’t leak out and having nanochannels (or “pores”) through which smaller molecules that are present outside the nanospheres (such as enzymatic substrates) can pass through to the nanospace and thereby be acted upon by the enzymes.  
For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/Primary Examiner, Art Unit 1632